FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 15-0908

 TOMMY KUTSCHEROUSKY, SR.,
                                                   §
 TOMMY KUTSCHEROUSKY, JR.
                                                   §
 AND ERIC KUTSCHEROUSKY,                                                    Limestone County,
                                                   §
 D/B/A KUTSCHEROUSKY FARMS
                                                   §
 v.                                                                                7th District.
                                                   §
 ROBBYN ELIZABETH COY
                                                   §
 ARRIOLA AND JOEY ARRIOLA




                                                                                   June 17, 2016

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioners, TOMMY KUTSCHEROUSKY, SR., TOMMY
 KUTSCHEROUSKY, JR. AND ERIC KUTSCHEROUSKY, D/B/A KUTSCHEROUSKY
 FARMS, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 28th day of July, 2016.



                                                       Blake A. Hawthorne, Clerk

                                                       By Monica Zamarripa, Deputy Clerk